Citation Nr: 0708439	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  96-27 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left ankle fracture, currently rated 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
left foot injury with traumatic amputation of the second toe, 
currently rated 10 percent disabling.

(The issue of a higher initial rating for a low back 
disability is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1975 to December 
1982 and from May 1983 to October 1984.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 1995 and later rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that in pertinent part denied entitlement to 
increased ratings for residuals of a left ankle fracture, 
rated 20 percent, and residuals of left foot injury with 
amputation of second toe, rated 10 percent.  

In March 2003, the Board issued a decision that in pertinent 
part denied both claims (increased rating for residuals of a 
left ankle fracture, rated 20 percent, and residuals of left 
foot injury with amputation of second toe, rated 10 percent); 
however, in an Order dated May 2, 2006, the United States 
Court of Appeals for Veterans Claims (CAVC) vacated that part 
of the March 2003 decision that denied these two claims and 
remanded those issues to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

In an Order dated May 2, 2006, the Court found that the Board 
had failed in its March 2003 decision to specify the 
documents that satisfy VA's duty to notify the appellant of 
the evidence necessary to substantiate his claims for 
increased ratings for the left ankle and the left foot.  The 
Court directed that the Board identify and discuss the 
documents or documents that satisfied the duty to notify and 
directed that the Board consider any additional relevant 
evidence and argument on the matter, if such was submitted 
during the remand period.  

The appellant has also argued that VA had failed to indicate 
which documents VA would obtain and which documents the 
appellant should obtain.  Thus, the Board will address those 
deficiencies.  

In a February 2002 letter, VA explained that VA would attempt 
to obtain any pertinent medical evidence that would 
substantiate the increase rating claims if the appellant 
would first identify: (1) the location (name and address of 
person, agency, or company), (2) the time frame of the 
records; and, (3) the condition or conditions treated.  The 
VA letter also requested that the appellant execute the 
necessary release authorizing the release of any private 
medical records from a private agency.  The February 2002 VA 
notice letter specifically informed the appellant that in 
lieu of the above, he could submit any records himself.  

Finally, the February 2002 VA letter specifically asked for 
dates and locations of VA treatment and informed the 
appellant that VA would obtain those records.  

The February 2002 VA notice letter also informed the 
appellant of the type of evidence necessary to support the 
claim.  The letter stated that the evidence necessary to 
support his claims would be evidence that showed that the 
left ankle and foot condition had increased in severity.  The 
letter explained that a statement from the appellant's doctor 
and/or others who had knowledge of the worsening disability 
would also be helpful. 

Thus, in the February 2002 letter, VA notified the appellant 
of the information and evidence not of record that (1) is 
necessary to substantiate the claims; (2) that VA will seek 
to obtain; and (3) that the claimant is expected to provide, 
as set forth in the more recent case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Yet, some notice requirements 
remain unfulfilled.  

According to the recent decision of Dingess, supra, VA must 
also send an appellant a corrective notice that includes: (1) 
an explanation as to the information or evidence needed to 
establish an effective date, if an increased rating is 
granted, and (2) requests or tells the veteran to provide any 
evidence in his possession that pertains to his claim.  The 
claims file must include documentation that there has been 
compliance with the VA's duties to notify and assist a 
claimant as specifically affecting the issue on appeal.  
Because this notice has not yet been given, a REMAND will be 
necessary for this important procedural step.  

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  In this regard, because 
over six years have elapsed since the appellant's VA 
compensation examination of the left ankle and foot, another 
examination would be helpful to determine the current 
severity of those disabilities.  The appellant may also 
submit any additional medical evidence pertinent to the 
current severity of his left ankle and left foot 
disabilities, which might support his claims for increased 
ratings.  

Accordingly, the case is REMANDED for the following action:

1.  VA must review the file and ensure 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
to the appellant a corrective notice that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish an effective date, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), and (2) requests 
or tells the appellant to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues that are on appeal.

2.  The VA should contact the appellant 
and request that he provide information 
as to the dates of any treatment received 
for his service-connected left ankle and 
left foot disabilities since January 
2001, and to furnish signed 
authorizations for the release to the VA 
of private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, VA 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2006).

3.  After the development requested above 
has been completed to the extent 
possible, the veteran should be afforded 
an orthopedic examination, by an 
appropriate specialist,  to assess the 
nature and severity of the service-
connected left ankle and left foot 
disabilities.  The claims file should be 
made available to the physician for 
review.  All indicated tests or studies 
deemed necessary for accurate assessments 
should be done.  The examiner is to 
assess the nature and severity of the 
veteran's service-connected left ankle 
and left foot disabilities in accordance 
with the latest AMIE worksheet for rating 
these disorders.

The physician is asked to elicit from the 
appellant any current symptoms, review 
the relevant history, examine the left 
ankle and foot, and offer current 
diagnoses.  The physician is asked to 
address the range of motion of the left 
ankle, including the pain-free range of 
motion, whether the ankle is unstable, 
and whether there is painful motion, 
weakness, or fatigue.  The physician 
should offer a complete rationale for any 
conclusion in a legible report.  If any 
question cannot be answered, the 
physician should state the reason.  

4.  After the development requested above 
has been completed to the extent 
possible, the VA should readjudicate the 
claims for increased ratings for the left 
ankle and left foot.  If the benefits 
sought remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond. 

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the appellant is advised that failure to 
cooperate by reporting for examinations may result in the 
denial of his claims.  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



